Citation Nr: 0514002	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-01 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
migraine headaches.

2.  Entitlement to a rating higher than 10 percent for left 
foot hallux valgus.

3.  Entitlement to a compensable rating for right foot pes 
planus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from July 
1991 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 RO decision which denied an increase in a 50 
percent rating for migraine headaches, denied an increase in 
a 10 percent rating for left foot hallux valgus, denied a 
compensable rating for right foot pes planus, and denied a 
TDIU rating.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to her claims for increased ratings and a 
TDIU rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, 
the appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

Upon review of the claims file, the Board notes that in her 
January 2004 substantive appeal (VA Form 9), the veteran 
asserted that she is in receipt of Social Security 
Administration (SSA) disability benefits for the disabilities 
at issue here.  She alleges that she has been in receipt of 
SSA disability benefits since 1998.  Other records in the 
file also suggest that she is in receipt of such disability 
benefits.  However, VA is not in possession of the veteran's 
SSA records, and it does not appear that an attempt has been 
made to obtain them.  VA must obtain these records prior to 
any further adjudication.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002) (possibility that SSA records could 
contain relevant evidence, including medical opinions as to 
the etiology of a disease or injury, cannot be foreclosed 
absent a review of those records).
Any updated treatment records should also be obtained.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for her feet and her headaches 
during and since 2002.  The RO should 
obtain copies of any related medical 
records which are not already on file.

2.  The RO should obtain from the Social 
Security Administration all records of 
the veteran regarding her entitlement to 
disability benefits.  Thereafter, all 
such records should be associated with 
the claims folder.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue(s) 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




